Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.650 Filed 07/26/19 Page 1 of 21




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                            Case. No. 16-cr-20610
              Plaintiff,
                                            HON. ARTHUR J. TARNOW
v.

D-1 CHRIS SAMY, M.D.,

          Defendant.
___________________________________/

RESPONSE TO DEFENDANT’S MOTION FOR RECONSIDERATION OF
              COMPASSIONATE RELEASE (75)

       NOW COMES, the United States of America, by and through its undersigned

counsel, as ordered by the Court, to respond to Defendant’s Pro Se Renewed Motion

for Compassionate Release (Dkt. 75) filed on June 24, 2019. For the following

reasons, the Court should deny Defendant’s motion.         First, the Court lacks

jurisdiction to consider Defendant’s motion. Second, Defendant’s motion fails on

its merits.

I.     FACTUAL BACKGROUND

       On February 1, 2018, Defendant pleaded guilty to Count Eight of the First

Superseding Indictment, charging her with conspiracy to possess with intent to

distribute and to distribute controlled substances in violation of Title 21, United

States Code, Sections 841(a)(1) and 846. (Dkt. 46). Pursuant to a Rule 11 Plea


                                        1
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.651 Filed 07/26/19 Page 2 of 21




Agreement, the parties agreed that the applicable guideline range for sentencing was

87 to 108 months. Id. at 21. Although the Probation Department was in agreement

with that guideline range, the Court varied significantly from the guideline range and

sentenced Defendant to a 36 month custodial term (Dkt. 58). Subsequently, an order

was entered granting Defendant an extension of her report date (Dkt. 62). Defendant

began serving her 36 month sentence on September 26, 2018, at Federal Medical

Center (FMC) Carswell in Fort Worth, Texas.

       After about a month of serving her sentence, on October 24, 2018, Defendant

filed a request for reduction in her sentence (RIS) 1 with the Bureau of Prisons (BOP),

pursuant to 18 U.S.C. § 3582(c)(1), based on suffering from “serious unstable

chronic illnesses . . . which [are] life threatening.” See Exhibit A - Defendant’s

Request for Reduction in Sentence with an Early Release. Pursuant to the BOP’s

Program Statement 5050.49, the BOP, on November 30, 2018, denied Defendant’s

request stating that Defendant did not meet the criteria for a reduction in her sentence




1
  Defendant uses the phrases “Reduction in Sentence (RIS) and Compassionate Release
interchangeably and the standards are different. Nonetheless, the Defendant does not meet either
standard. See Policy Statement of § 1B1.13 of the U.S.S.G. and 18 U.S.C. § 3582(c)(1)(A)(i)-(ii)
regarding Compassionate Release (the court may reduce a term of imprisonment if after
considering extraordinary and compelling reasons, the reduction is warranted, such as terminal
illness, or debilitating physical conditions that prevent inmate self-care.); compare U.S.S.G.
1B1.10 and 18 U.S.C. § 3582(c)(2) regarding Reduction in Sentence (“in the case of a defendant
who has been sentenced to a term of imprisonment based on a sentencing range that has
subsequently been lowered by the Sentencing Commission . . . upon motion of the defendant or
the Director of the Bureau of Prisons, or on its own motion, the court may reduce the term of
imprisonment . . . .)
                                               2
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.652 Filed 07/26/19 Page 3 of 21




based on her claimed debilitating medical condition. After carefully reviewing

Defendant’s medical status, the BOP concluded that Defendant was “able to

complete self-care activities independently and [was] not confined to a bed or

wheelchair more than 50% of waking hours.” See Exhibit B - BOP’s Memorandum

for Chris Samy.

      Thereafter, on January 11, 2019, Defendant filed a Motion for Compassionate

Release with the Court (Dkt. 66). Defendant filed her motion based on the First Step

Act of 2018 (Pub. L. No. 115-391, Section 603 (2018)), arguing that the newly

enacted law allowed her to file the motion because she exhausted all of her

administrative remedies and the Warden failed to answer her initial request within

30 days. The Government argued that the Court lacked jurisdiction to consider

Defendant’s motion because Defendant had not exhausted all of her administrative

remedies, despite her argument to the contrary. Furthermore, the Government

contended, compassionate release was not warranted because Defendant was not

suffering from a terminal illness or debilitating medical condition, nor did her

medical records support a finding that she was suffering from a serious or debilitated

medical condition. (Dkt. 71) Id. at 2-10.

      In denying Defendant’s Motion for Compassionate Release, on April 3, 2019,

the sentencing Court did not consider whether or not Defendant’s old age and poor

health warranted a reduction in her sentence. Instead, the Court held that Defendant


                                          3
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.653 Filed 07/26/19 Page 4 of 21




failed to fully exhaust her administrative remedies as required by 18 U.S.C. §

3582(c)(1)(A) in that she did not appeal the BOP’s decision denying her request for

compassionate release. (Dkt. 74)

      On April 16, 2019, Defendant submitted a Request for Administrative

Remedy (BP-9) (974498-FI) to the Warden’s Office reiterating the same arguments

enunciated in her October 24, 2018, request for a reduction in her sentence for

compassionate release based on her claim of having a debilitated medical condition.

Once again, Defendant’s request was denied because she did not meet the medical

criteria for a reduction in her sentence due to a debilitated medical condition. See

Exhibit C - BOP’s Response to Request for Administrative Remedy #974498-F1.

The BOP recognized that Defendant had serious medical conditions, but found that

her conditions did not meet the medical criteria for reduction in sentence due to a

debilitated medical condition. Id. In a written response dated April 22, 2019, the

BOP advised Defendant that if she did not agree with the BOP’s decision, she had

20 days from the date of BOP’s response to appeal to the Regional Director. After

the BOP denied her request, Defendant subsequently filed a Motion for

Reconsideration of Compassionate Release on June 24, 2019. (Dkt. 75). The

sentencing Court, once again, ordered the Government to file a response to

Defendant’s motion. (Dkt. 77)




                                         4
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.654 Filed 07/26/19 Page 5 of 21




II.   LACK OF JURISDICTION

      As with the previous filing, the Court lacks jurisdiction to make a

determination on Defendant’s current motion for reconsideration. This Court’s

jurisdiction to vacate a validly imposed sentence and impose a different one is

strictly limited by statute. Pursuant to § 3582(c), “[t]he court may not modify a term

of imprisonment once it has been imposed . . . .” The Sixth Circuit strictly enforces

the jurisdictional limits of 18 U.S.C. § 3582(c). See United States v. Ross, 245 F.3d

577, 586 (6th Cir. 2001). (“The authority of a district court to resentence a defendant

is limited by statute” and is “expressly prohibit[ed] . . . beyond those exceptions

expressly enacted by Congress.”); see also United States v. Johnson, 564 F.3d 419,

421–22 (6th Cir. 2009); United States v. Williams, 607 F.3d 1123, 1125 (6th Cir.

2010).

      Defendant has filed this second motion for reconsideration of the BOP’s

denial of her request for compassionate release. Again, Defendant bases her motion

on the First Step Act of 2018 (“the Act”). Section 3582(c)(1) of the Act now

provides, in part:

             (A) the court, upon motion of the Director of the Bureau of Prisons, or
             upon motion of the defendant after the defendant has fully exhausted
             all administrative rights to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant’s behalf or the lapse of 30 days from
             the receipt of such a request by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of imprisonment . . . after
             considering the factors set forth in section 3553(a) to the extent that
             they are applicable, if it finds that--
                                          5
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.655 Filed 07/26/19 Page 6 of 21




                   (i) extraordinary and compelling reasons warrant such a
                   reduction; or
                   (ii) the defendant is at least 70 years of age, has served at least
                   30 years in prison, pursuant to a sentence imposed under section
                   3559(c) . . . .
                   and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission[.]
      Section 603(b) of the Act amends § 3582 to permit inmates in specified

circumstances to file motions in court seeking “compassionate release.” Previously,

only the Director of BOP could file such a motion; and a court could not act on a

motion for compassionate release unless the Director of BOP first filed the necessary

motion. See e.g. United States v. Yuk Rung Tsang, No. 00-CR-80541, 2014 WL

821304, at *1 (E.D. Mich. Mar. 3, 2014) (“this Court does not have jurisdiction to

review BOP’s decision not to move for a reduction of defendant’s sentence”); United

States v. Shemami, No. 07-20160, 2012 WL 691746, at *2 (E.D. Mich. Mar. 1, 2012)

(there is no judicial review of BOP’s decision not to file a motion for reduction in

sentence); United States v. Smartt, 129 F.3d 539, 541 (10th Cir. 1997) (petitioner

not entitled to compassionate release absent motion from BOP Director); Fernandez

v. United States, 941 F.2d 1488, 1493 (11th Cir. 1991) (district court cannot review

BOP’s refusal to file motion for release).

      The Act now enables defendants to seek remedy from the Court but first

requires, “the defendant [to have] fully exhausted all administrative rights to

appeal.” 18 U.S.C. § 3582(c)(1)(A). Here, again, Defendant has failed to do so.

                                             6
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.656 Filed 07/26/19 Page 7 of 21




The BOP should first have an opportunity to review Defendant’s claims and make a

final determination at a higher level before the Court attempts to determine whether

its decision is entitled to deference. The Bureau of Prisons’ administrative remedy

procedure allows an inmate to seek formal review of a complaint relating to any

aspect of her confinement. See 28 C.F.R. § 542.10 et seq. The Supreme Court in

Woodford v. Ngo, 548 U.S. 81, 88–89, 126 S. Ct. 2378, 165 L. Ed. 2d 368 (2006)

described the purposes of exhaustion:

            The doctrine of exhaustion of administrative remedies is well
            established in the jurisprudence of administrative law. The doctrine
            provides that no one is entitled to judicial relief for a supposed or
            threatened injury until the prescribed administrative remedy has been
            exhausted. Exhaustion of administrative remedies serves two main
            purposes.
            First, exhaustion protects administrative agency authority. Exhaustion
            gives an agency an opportunity to correct its own mistakes with respect
            to the programs it administers before it is haled into federal court, and
            it discourages disregard of the agency’s procedures.
            Second, exhaustion promotes efficiency. Claims generally can be
            resolved much more quickly and economically in proceedings before
            an agency than in litigation in federal court. In some cases, claims are
            settled at the administrative level, and in others, the proceedings before
            the agency convince the losing party not to pursue the matter in federal
            court. And even where a controversy survives administrative review,
            exhaustion of the administrative procedure may produce a useful record
            for subsequent judicial consideration.
The petitioner bears the burden of establishing exhaustion. Prather v. Rees, 822

F.2d 1418, 1420 n.3 (6th Cir. 1987). Here, Defendant has not met her burden.

      Defendant argues in her Memorandum in support of her Motion for

Reconsideration that “she has completed the BOP administrative remedy steps” and
                                         7
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.657 Filed 07/26/19 Page 8 of 21




“has satisfied the procedural prerequisites and established extra ordinary and

compelling reasons to grant her the compassionate early release.” (Dkt. 75 at 7).

However, Defendant has not exhausted all of her administrative remedies with the

BOP and her proclamation to the contrary does not make it so.

      The purpose of the Administrative Remedy Program is to provide a method

by which to address an inmate’s complaint. 28 C.F.R. § 542.10. If an inmate is

dissatisfied with the Warden’s determination regarding their request for

administrative remedy, the inmate may submit an Appeal on the appropriate form

(BP–10) to the appropriate Regional Director within 20 calendar days of the date the

Warden signed the response. 28 C.F.R. § 542.15(a). An inmate who was not

satisfied with the Regional Director's response may submit an Appeal on the

appropriate form (BP–11) to the Office of General Counsel (Central Office) within

30 calendar days of the date the Regional Director signed the response. Id.

      In his Declaration, Joseph McGuire, Senior Attorney for the Consolidated

Legal Center and an employee of the BOP, explained the three-level administrative

remedy process and how to properly exhaust all administrative remedies: “an inmate

must timely and properly present a claim to each level, have that remedy request

accepted and receive an actual response to that request.” See Exhibit N - Declaration

Paragraph 4 at 2. In reviewing the BOP’s Administrative Remedy Generalized

Retrieval Records (see Exhibit O), Defendant submitted a total of five administrative


                                         8
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.658 Filed 07/26/19 Page 9 of 21




remedy requests for compassionate release since April 16, 2019. In Analyzing the

BOP’s records concerning Defendant’s requests, McGuire found the following:

            On April 16, 2019, an institution level request (BP-9) was received at
            the Federal Medical Center in Carswell, Texas seeking compassionate
            release. On April 22, 2019, the request was denied.
            On April 29, 2019, the BOP's South Central Regional Office received
            an appeal (BP-10). The BP-10 was rejected on April 30, 2019, because
            Defendant did not submit the proper number of continuation pages with
            her appeal and did not submit the correct number of copies of the
            attachments. The remarks section for this request advised Defendant
            that only one page, one-sided continuation page was allowed. The
            continuation page must have original and two copies. Finally,
            Defendant was told she may resubmit her appeal in proper form within
            15 days of the date of the rejection notice.
            On May 20, 2019, the BOP's Central Office received an appeal (BP-
            11). The BP-11 was rejected on May 20, 2019. The basis for rejection
            was that the Central Office concurred with the rationale of the Regional
            Office.
            On May 28, 2019, the BOP's South Central Regional Office received a
            second appeal (BP-10). This BP-10 was rejected on May 29, 2019.
            The basis for rejection was that Defendant may only submit up to one
            letter-size (8-1/2'' x 11") continuation page. The remarks section for
            this remedy advised Defendant that she could only have one page, one-
            sided continuation page. She was advised that her continuation page
            was three pages long. Additionally, Defendant was told that she may
            resubmit her appeal in proper form within 15 days of the date of the
            rejection notice.
            On June 26, 2019, the BOP's South Central Regional Office received a
            third appeal (BP-10). This BP-10 was accepted, but had not yet issued
            a response. The South Central Regional Office has 30 days from the
            date of receipt in which to respond. The time for response may be
            extended once by 30 days at the regional level. See 28 C.F.R. § 542.18.
Based on the foregoing administrative record, McGuire found that Defendant had

not completed the BOP’s administrative remedy process in regard to a reduction in


                                        9
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.659 Filed 07/26/19 Page 10 of 21




sentence because the Regional Office had not yet responded to Defendant’s June 26,

2019, appeal. (Declaration at 4). Instead of exhausting her administrative remedies,

by submitting a request to the Regional Office and waiting for its response, then

filing a BP-11 with the Central Office if she did not agree, Defendant filed this

Motion for Reconsideration two days before her appeal to the Regional Office.

       On July 3, 2019, the South Central Regional Office timely responded to

Defendant’s appeal. Pursuant to Program Statement 5050.50, the BOP denied

Defendant’s appeal and determined that she could complete self-care activities

independently, was not confined to a bed or wheel chair for more than 50% of

waking hours and, despite her medical conditions, she did not meet the criteria for a

reduction in sentence. In addition, the BOP advised Defendant that she could appeal

the denial to the Office of General Counsel (Central Office). See Exhibit P Regional

Administrative Remedy Appeal Denial.23

       The record clearly shows that Defendant has not fully exhausted all of her

administrative remedies, as she has not filed a BP-11 if she disagreed with the


2
  Defendant filed additional papers with the Court on July 15, 2019 (Dkt. 79) which included an
excerpt from the BOP Regional Denial. The filing also included medical records for two other
prisoners, Kimberli Himmell and Carissa Carpenter. The supplemental medical records of other
inmates are not relevant to a decision on Defendant’s medical condition. Additionally, as these
records include protected health information and personal identifying information of other
inmates, the government submits that they should be removed from the public record, or at a
minimum redacted, pursuant to Federal Rule of Criminal Procedure 49.1.
3 McGuire also submitted a Public Information Inmate Data Sheet showing the percentage of

Defendant's full term served. He noted that BOP’s policy requires an inmate to have served two-
thirds of their sentence to be eligible for early home confinement. See Exhibit S.
                                              10
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.660 Filed 07/26/19 Page 11 of 21




Regional Office’s determination. As such, Defendant should not now be allowed to

bypass the administrative remedy procedures and obtain judicial review of her

claims. To do so would unfairly circumvent the BOP’s administrative authority.

Consequently, Defendant’s motion should be dismissed for failure to fully exhaust

all of her administrative remedies.

III.   COMPASSIONATE RELEASE IS NOT WARRANTED

       Even if the Court were to exercise jurisdiction to consider Defendant’s

motion, it should be denied because it fails on the merits. Section 3582(c)(1)(A)(i)

permits compassionate release of an inmate based on “extraordinary and compelling

reasons,” consistent with any applicable policy statement of the Sentencing

Commission. Policy statements of the Commission are binding on the Court. See

Dillon v. United States, 560 U.S. 817, 827, 130 S. Ct. 2683, 177 L. Ed. 2d 271

(2010). As the proponent of the motion, Defendant bears the burden of proving both

that she has satisfied the procedural prerequisites for judicial review and that

“extraordinary and compelling reasons” exist. Again, Defendant has not met her

burden.

       Application Note 1 to U.S.S.G. 1B1.13 sets forth the “extraordinary and

compelling reasons” that may justify compassionate release:

             1. Extraordinary and Compelling Reasons—Provided the defendant
                meets the requirements of subdivision (2) [regarding absence of
                danger to the community], extraordinary and compelling reasons
                exist under any of the circumstances set forth below:
                                        11
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.661 Filed 07/26/19 Page 12 of 21




                 (A) Medical Condition of the Defendant—
                 (i) The defendant is suffering from a terminal illness (i.e., a serious
                 and advanced illness with an end of life trajectory). A specific
                 prognosis of life expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples include metastatic
                 solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                 organ disease, and advanced dementia.
                 (ii) The defendant is—
                    (I) suffering from a serious physical or medical condition,
                    (II) suffering from a serious functional or cognitive impairment,
                    or
                    (III) experiencing deteriorating physical or mental health
                    because of the aging process,
             that substantially diminishes the ability of the defendant to provide self-
             care within the environment of a correctional facility and from which
             he or she is not expected to recover.
As the agency that sees and evaluates all requests for compassionate release, the

BOP has the greatest expertise in this area and is further in the best position to gather

all of the materials needed for thorough evaluation of the request. Its efforts should

therefore be of significant benefit to the Court.            In determining whether

compassionate release is warranted, the BOP’s Program Statement considers

whether the inmate is suffering a debilitated medical condition such that the inmate

has an incurable, progressive illness or has suffered a debilitating injury from which

they will not recover. Consideration is also given when the inmate is unable to carry

on any self-care and is totally confined to a bed or chair; or capable of only limited

self-care and is confined to a bed or chair more than 50% of waking hours.



                                           12
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.662 Filed 07/26/19 Page 13 of 21




       On three separate occasions, the BOP determined that Defendant was not

entitled to a reduction in her sentence because she did not meet the requirements for

compassionate release. The BOP found that Defendant is not suffering any terminal

illness or debilitating medical condition. Further, the BOP found that Defendant

could complete self-care activities independently and was not confined to a bed or

wheelchair more than 50% of waking hours. See Exh. B, Exh. C and Exh. P. In

fact, Defendant previously acknowledged this. See Exhibit D - 11/26/2018 Clinical

Encounter Administrative Note (“Patient states she is not completely disabled, she

is able to complete self care, and she is not currently confined to a bed or chair more

than 50% of waking hours.”)

       In this motion, Defendant makes the same claims as in her first motion

regarding her health conditions and states that her health has greatly deteriorated

since her incarceration. See Dkt. 75 at 2. Consequently, she argues in this motion,

as she did in her first, that her 36 month sentence amounts to a “Defacto Death

Sentence.” See Dkt. 73 at 7 and Dkt. 75 at 3. She attempts to paint a picture that

her various medical conditions have been left untreated by the prison facility.

However, her extensive medical records paint quite a different picture. See Exhibit

Q - Updated Medical Records from BOP. 4 Defendant’s medical records at the prison


4
 As part of the Order requiring a response to defendant’s motion, the Court order the
government to attached to its response, defendant’s medical records from the date of surrender to
BOP. Exhibit Q contains the records from the Bureau of Prisons.
                                               13
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.663 Filed 07/26/19 Page 14 of 21




facility support a finding that she is not suffering from a serious or debilitated

medical condition and she is currently receiving adequate medical care. In fact, her

current medical records show, among other things, that “patient has improved a lot,

she lost 23 pounds, her DM (diabetes mellitus), HTN (hypertension) and CHF

(congestive heart failure) have improved. She is now category 2 medical care.5 Her

main problem now is the hearing loss.” See Exhibit E - 04/12/2019 Clinical

Encounter; Exh. Q at 24.

       Defendant’s medical records also show that her hypertension and heart

disease are within normal limits. See Exhibit F - 04/12/2019 Clinical Encounter;

Exh. Q at 18. Defendant is currently being treated for her COPD with medication

and oxygen. See Exhibit G - 04/12/2019 and 05/16/2019 Clinical Encounters; Exh.

Q at 10, 17. She is being evaluated by ENT for her hearing loss and is being fitted

for hearing aids. See Exhibit H - 05/14/2019 Clinical Encounter Administrative

Note; Exh. Q at 11. Her Type II Diabetes is being controlled with medication and

diet. See Exh. G. Defendant’s record also shows that she is ambulatory, uses a cane

for walking and for standing from sitting or lying down. See Exhibit I - 04/12/2019

Clinical Encounter; Exh. Q at 20. In addition, the prison facility requested a


5 The BOP categorizes institutions by care levels 1 through 4; with 1 being the lowest and 4
being the highest providing the most care. Defendant is at Care Level 2 - second lowest.
“Inmates with Care Level 2 needs are those who are stable outpatients, requiring at least
quarterly clinician evaluation . . . . Inmates with Care Level 3 needs are fragile outpatients who
require frequent clinical contacts.” See Exhibit R – Declaration of Dr. Charles Langham at 4 fn.
2.
                                                14
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.664 Filed 07/26/19 Page 15 of 21




cardiology consult for Defendant on 03/11/2019. See Exhibit J - 03/11/2019 Clinical

Encounter; Exh. Q at 32. Defendant was also given a walker, cane and medical

shoes, among other things, to assist her. See Exhibit K - 04/12/2019 Medical Duty

Status; Exh. Q at 189.

      The clinical director at the BOP, Dr. Charles Langham, after reviewing

Defendant’s medical records, stated in his Declaration the following:

            I have reviewed Samy’s BEMR (Bureau Electronic Medical Records)
            record and concur that a reduction in sentence is not warranted, as Samy
            does not meet the criteria for a reduction in sentence. See Exhibit R -
            Declaration of Dr. Charles Langham at 5. Further, Defendant did not
            meet the criteria for a debilitated medical condition, pursuant to the
            BOP’s Program Statement 5050.50, such as an incurable, progressive
            illness or a debilitating injury from which she will not recover. Id. at 5.
            [I]t is well documented . . . that [Defendant] is able to use a walker, not
            confined to a bed or chair more than 50% of her waking hours . . . .
            [M]y review of Samy’s BEMR records reflects that none of [her
            medical conditions] rise to the level of warranting a reduction in
            sentence, as none of them are terminal, and Samy is not confined to a
            bed or chair more than 50% of her waking hours. It should be noted
            that many of Samy’s conditions have improved while she has been
            housed at FMC Carswell . . . . Additionally, it was recommended that
            Samy discontinue supplemental oxygen . . . . (See Exh. Q at 3 - May
            12, 2019 Clinical Encounter – Administrative Note).
            [Additionally], Samy was seen by Psychology and denied a need for
            mental health treatment. She was alert, oriented on all spheres, and
            groomed appropriately for the setting. She had good eye contact and
            her speech, psychomotor functioning, and interpersonal engagement
            were all normal. Her mood was euthymic with congruent, stable affect.
            Her thought process was linear, organized, and future oriented. Her
            thought content was unremarkable; no evidence of psychosis or acute
            cognitive impairment was observed. (See Exh. Q at 215 - March 8,
            2019 Clinical Intervention – Clinical Contact).


                                         15
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.665 Filed 07/26/19 Page 16 of 21




In conclusion, Dr. Langham found that Defendant received proper medical treatment

during her incarceration at FMC Carswell and her medical conditions did not

represent extraordinary or compelling medical circumstances that would warrant

compassionate release. Exh. R at 6.

      There is no doubt that Defendant suffers from various medical conditions, one

of which is heart disease. However, her conditions are not terminal. In this motion,

as in her first, Defendant discusses that she believed she suffered from a heart attack.

However, Defendant admits that this is not currently a major problem. See Dkt. 66

at 6 (“I am very sure that I had a cardiac event though it was not a major one.”)

(emphasis added) and her medical records show that her hypertension and heart

disease are within normal limits. Defendant argues that her “chronic situation can

become acute without any notice, which is life threatening.” (Dkt. 66 at 1). The

same holds true, even if she were at home. Defendant’s medical records support that

she is currently being monitored and treated for her heart condition. See Exhibit L -

03/11/2019 Clinical Encounter (Patient had an abnormal EKG 1/10/19 after

experiencing a brief syncope episode [fainting] . . . consult placed for Cardiology . .

. requested 48 hour Holter Monitor to rule out persistent PACs [irregular heart

rhythm]). Her Holter Monitor Reports showed her PACs all within normal limits.

See Exhibit M - Holter Monitor Reports Recorded on 03/13/2019 and 03/20/2019;

Exh. Q at 285, 287.


                                          16
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.666 Filed 07/26/19 Page 17 of 21




      Notably, all of Defendant’s medical conditions were in existence and

discussed at the time of her sentencing. See Dkt. 75 at 9. The fact that Defendant

suffers from heart issues was well known to the Court and taken into consideration

in the variance of her guideline sentence. The Court varied substantially from the 87

to 108 guideline range when it imposed a 36 month term of incarceration and

documented the reasons for doing so to include Defendant’s health and age. Nothing

has changed since the Court imposed its sentence. In fact, the prison facility has

noted that Defendant’s conditions have improved. Defendant should not now be

entitled to a further variance simply by filing this motion.

      What really is at issue before the Court is Defendant’s preference to choose

her medical provider and plan of treatment and her desire to go home – none of

which is extraordinary or compelling to justify a reduction in the already lenient

sentence imposed by this Court. Because Defendant has already received the

Court’s consideration of her medical condition, her motion for compassionate

release should be denied.

      Defendant cites several cases to support her argument that she should receive

compassionate release. However, none of these cases are controlling; they do not

support her position; and each can be distinguished from the facts of this case. In

Rosado v. Alameida, 497 F. Supp. 2d 1179 (S.D. Cal. 2007), the estate of a deceased

inmate filed a medical malpractice claim against prison doctors for failure to


                                          17
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.667 Filed 07/26/19 Page 18 of 21




consider the inmate for a liver transplant. That case had nothing to do with a

reduction in sentence or compassionate release. Similarly, the case of Estelle v.

Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976), was a § 1983 complaint

for failure to provide medical care. There, the court was to determine if there were

any constitutional violations in how the inmate’s medical care was handled.

Nonetheless, the court found, as should the court here, that defendant received

adequate medical care. Unlike United States v. Dimasi, 220 F. Supp. 3d 173 (D.

Mass. 2016), where defendant’s health was found to have diminished his ability to

function in the custody of the BOP, there is no threat here of Defendant choking to

death while eating and needing daily monitoring while she eats. Additionally, in

United States v. McGraw, No. 202CR00018LJMCMM, 2019 WL 2059488 (S.D.

Ind. May 9, 2019), the defendant was not able to provide self-care and needed

frequent monitoring, evaluation and treatment for his medical conditions. That is

clearly not the case here as the BOP has found on three separate occasions that

Defendant was capable of self-care.

      Defendant’s medical condition is not one that would justify a compassionate

release. Her health, albeit not in the best condition, is in fact improving under the

care of the BOP. The fact that the defendant is not satisfied with her medical care

does not create an extraordinary or compelling reason to reduce her sentence. The




                                         18
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.668 Filed 07/26/19 Page 19 of 21




case law simply does not support a finding that the Defendant is entitled to

compassionate release; and her motion should be denied.

IV.   CONCLUSION

      Defendant did not fully exhaust all of her administrative remedies with the

Bureau of Prisons. Therefore, the Court lacks authority to reduce Defendant’s

sentence. Nonetheless, the Defendant is currently medically stable, able to provide

self-care, being provided adequate medical treatment, housed at a medical prison

facility and is no more at risk of death than any other person with heart disease. Her

medical records show that her heart condition has improved. The fact that she would

simply choose to receive medical care at home, as opposed to being in custody, does

not warrant a compassionate release.

      For the foregoing reasons, the Government respectfully requests that the Court

dismiss or deny Defendant’s motion and further order that Defendant serve the

remainder of her custodial term at the Federal Medical Center (FMC) Carswell, or

any other medical facility designated by the Bureau of Prisons where she can

continue to receive proper medical treatment.

                                                 Respectfully submitted,

                                                 MATTHEW SCHNEIDER
                                                 United States Attorney

                                                 /s/ Brandy R. McMillion
                                                 Brandy R. McMillion (P69838)
                                                 Assistant United States Attorney
                                         19
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.669 Filed 07/26/19 Page 20 of 21




                                            211 Fort Street, Suite 211
                                            Detroit, MI 48226
                                            (313) 226-9622
                                            Brandy.McMillion@usdoj.gov
Dated: July 26, 2019




                                     20
Case 2:16-cr-20610-AJT-DRG ECF No. 80, PageID.670 Filed 07/26/19 Page 21 of 21




                                Certificate of Service

      I hereby certify that on July 26, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

      Mark J. Kriger
      N.C. Deday LaRene
      645 Griswold Street
      Penobscot Building, Suite 1717
      Detroit, MI 48226
      (313) 967-0100
      Counsel for Defendant Chris Samy


                                            /s/ Brandy R. McMillion
                                            Brandy R. McMillion (P69838)
                                            Assistant United States Attorney
                                              211 Fort Street, Suite 2001
                                            Detroit, MI 48226
                                            (313) 226-9622
                                            Brandy.McMillion@usdoj.gov




                                          21
